Case: 13-20119       Document: 00512347125         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 13-20119
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DAVID VASQUEZ-FONSECA, also known as David Vasquez, also known as
David Vasquez Fonseca, also known as Noe Roa, also known as David Varquez
Fonseca, also known as David Vazquez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-369-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, David Vasquez-Fonseca raises
an argument that he concedes is foreclosed by United States v. Rodriguez, 711
F.3d 541, 559-62 & n.28 (5th Cir. 2013) (en banc), petition for cert. filed (June 6,
2013) (No. 12-10695), in which this court concluded that the generic,
contemporary definition of “sexual abuse of a minor” does not require that the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-20119     Document: 00512347125     Page: 2   Date Filed: 08/20/2013

                                  No. 13-20119

age of consent be lower than 17 years old and does not include an age-differential
requirement. The appellant’s motion for summary disposition is GRANTED,
and the judgment of the district court is AFFIRMED.




                                        2